Title: To George Washington from Thomas Chittenden, 15 January 1781
From: Chittenden, Thomas
To: Washington, George


                        
                            Sir
                            State of Vermont. Arlington 15th January 1781
                        
                        I am exceeding unhappy when I view the critical Situation of the Interest of the United States, and the great
                            Evils which attend the people in this Quarter, by the unhappy internal Broils and Contentions caused by the Disputes
                            between them and the several adjacent States, which prevents that Line of Correspondence with Your Excellency, necessary
                            to make the Common Interst become mutual; and which I am not insensible puts it out of your Excellency’s power, to hold
                            such Correspond as I presume from your known Humanity and warm Attachment to the Liberties of Mankind, would be otherwise
                            granted with pleasure.
                        Notwithstanding, I esteem it my Duty to inform your Excellency of the perseverance of the Inhabitants of this
                            State in the grand Cause of Liberty, in which they have embarked, and of the high Estimation they entertain of your
                            Excellency’s emminent Services as Commander in Chief of the American Arms (not to flatter.)—I am wanting in Language to
                            express their feelings, I can only assure your Excellency that, nothing impedes their Willingness to support your Excellency
                            in the important Trust of Commander in Chief at the Risque of every thing dear to them, but a Want of being assured at the
                            End, of sharing equal priviledges with the United States.
                        It gives me pain to give your Excellency any Intelligence which may in the least add to your Burden, But Duty
                            to my Country, and Self preservation, makes it become necessary to present an Official Account of our Situation in this
                            Quarter, so far as Respects the Interest of the common Cause; for which I refer your Excellency to the inclosed Letters,
                            which are Copies of those sent as therein specified, and will give a particular Relation of the Subject.
                        I can only mention further to your Excellency that, many Prisoners (Inhabitants of this State) are in the
                            Custody of the Enemy in Canada, and that Notwithstanding we have taken more than three Times the Number from them, it is at
                            present out of our power to return equal Numbers, having delivered such prisoners
                            so taken from time to time, to the United States—We are about settling a Cartel for the Redemption of
                            our Men in Canada as before mentioned, must therefore beg your Excellency’s Indulgence with a sufficient Number of
                            Prisoners to answer such an Exchange, should the Commissioners appointed for that purpose agree—Should this proposal meet
                            your Excellency’s Approbation, a Return of the Number shall be immediately transmitted, and a Compliance with any
                            reasonable Requisition that may be necessary to compleat a matter so earnestly wished for, by Sir, Your Excellency’s most
                            Respectful & most Obedt Humbl. Servant
                        
                            Thos Chittenden

                        
                     Enclosure
                                                
                            
                                Sir
                                Bennington 25th July 1780.
                            
                            Your Excellency’s letter of the 10th ult. inclosing several acts of Congress of the 2d & 9th of
                                the same Month, I accidentally recd the 6th Inst. have laid them before my Council and taken their Advice thereon; and
                                now beg your Excellency’s Indulgence while I treat on a Subject of such Moment in its Nature, and which so nearly
                                concerns the Citizens of this State.
                            However Congress may view those Resolutions, they are consider’d by the people of this State, as being in
                                their Nature subversive of the natural Rights which they have to Liberty and Independance, as well as incompatible
                                with the principles on which Congress ground their own Right to Independance, and have a natural & direct
                                Tendency to endanger the Liberties of America, which have hitherto been defended at great Expence both of Blood and
                                Treasure.
                            Vermont’s Right to Independance has been sufficiently argued, & the good Consequences resulting
                                to the United States from its first assuming Government, clearly vindicates, in sundry Pamphlets, which have been
                                officially laid before Congress—I beg leave to refer your Excellency to "Vermont’s Appeal" &c. particularly from
                                the 32d to the 42d pages, in which among other Things is contained a particular Answer to the Resolution of the 24th
                                of Septr refered to in the Resolves of the 2d of June last, and a Denial of the Authority of Congress over this State,
                                so far as relates to their Existence as a free & Independant Government—I find notwithstanding, by a
                                Resolution of the 9th ult. that Congress have assigned the 2d Tuesday of Septemr next, to judge absolutely of the
                                Independance of Vermont as a seperate Jurisdiction—Can Congress suppose that this Government are so void of Reason, as
                                not to discern that the Resolves of the 2nd and 9th of June aforesaid (so far as the Authority of Congress may be
                                supposed to extend to this State) is levelled directly against their Independency?
                            Vermont as before mentioned, being a free and Independant State, have denied the Authority of Congress to
                                judge of their Jurisdiction, Over the Head of all this it appears, that Congress by their Resolution of the 9th ult.
                                have determined that they have power to judge the Cause, which has already determined the Essence of the Dispute: for
                                if Vermont does not belong to some one of the United States, Congress could have no such power without their Consent,
                                so that consequently determining that they have such a power, has determined that Vermont has no right to Independance;
                                for it is utterly incompatible with the Rights and prerogatives of an Independant State to be under the Controul or
                                Arbitrement of any other power. Vermont have therefore no alternative, they must either submit to the unwarrantable
                                Duree of Congress, or continue their Appeal to Heaven & to Arms—There may in future be a Tryal at Congress,
                                which of the United States shall possess this Territory, or how it shall be divided among them
                                (but this does not concern Vermont;) and it is altogether probable, that there have been proposals for dividing it
                                between the States of New Hampshire & New–York, the same as the King of Prussia, the Empress of Russia,
                                & the Empress of Hanover, divided Poland between those powers, with this Difference only, that the former are
                                not in possession of Vermont.
                            The Cloud that has hovered over Vermont, since the ungenerous Claims of New–Hampshire &
                                Massachusetts Bay, has been seen, and its motions carefully observed by this Government, who expected that Congress
                                would have averted the Storm, But disappointed in this, and unjustly treated as the people (over whom I preside on the
                                most serious & candid Deliberation) conceive themselves to be in this Affair; Yet blessed by Heaven with
                                Constancy of Mind and some friends, as an honest, valiant & brave people, are necessitated solemnly to declare
                                to your Excellency, to Congress, and to the World, that as Life, Liberty and the Rights of this people entrusted them
                                by God are inseperable, they do not expect to be justified in the Eye of Heaven, or that posterity would call them
                                blessed, if they should tamely surrender any past.
                            Without Doubt Congress have (previous to this) been acquainted that this State hath maintained several
                                Posts on its frontiers at its own Expence, which is well known to be the only Security to this Quarter of the frontier
                                Inhabitants of the States of Massachusetts Bay and New Hampshire, and it is highly probable that Albany, and such part
                                of the State of New–York as lies to the Northward of that, would before this Time have been ravaged by the Common
                                Enemy, had it not been for the indefatigable Exertions of this State, and the Fears which the Enemy have been, and are
                                still possessed of, that their Retreat would be intercepted by the Troops from those posts, and the Militia of this
                                State.
                            Thus, by guarding the Frontiers, has this State secured the friendship of a part of the private Gentlemen
                                and Yeomanry, even of those States, whose Representatives it seems, are seeking its Destruction; And having the
                                General Approbation of disinterested States, this people are undoubtedly in a Condition to maintain Government, But
                                should they be deceived in such Connexions, yet they are not included in the Thirteen United States, but conceive
                                themselves to be a seperate Body, they would have still in their power other Advantages, for they
                                    are if necessitated to it, at liberty to offer or accept Terms of Cessation of Hostilities with
                                Great Britain, without the approbation of any other Man, or Body of Men; for on  provision that neither
                                Congress, nor the Legislatures of those States which they represent will support Vermont in her
                                Independance, but devote her to the Usurpated Government of any other power—She has not the most distant Motives to continue Hostilities with Great Britain, and maintain an important frontier for the
                                Benefit of the United States, and for no other Reward than the ungrateful one, of being enslaved by them.
                            True, Vermont has taken an active part in the War subsisting between the United States & Great
                                Britain, under an Expectation of securing her Liberty, considering the Claim of Great Britain to make Laws “to bind the
                                Colonists in all Cases whatsoever without their Consent" to be an Abridgment of the natural Rights of Mankind; and it
                                appears that the said Resolves of the 2d and 9th of June, are equally arbitrary; and that they furnish equal Motives to
                                the Citizens of Vermont, to resist the one as the other; for if the United States have departed
                                from the virtuous principles, upon which they first commenced the War with Great Britain, and have assumed to
                                themselves the power of usurping the Rights of Vermont, it is Time, high Time for her seriously to consider what she
                                is fighting for, and to what purpose she has been more than five Years last past, spilling the Blood of her bravest
                                Sons—This Government have dealt with Severity towards the Tories, confiscated some of their Estates, imprisoned some,
                                Banished some and hang’d some, &c. and kept the Remainder in as good Subjection as any State belonging to the
                                Union—And they have likewise granted unto worthy Whigs in the neighbouring States, some part of their unappropriated
                                Lands, the inconsiderable avails of which, have been faithfully appropriated for the Defence of the Northern frontiers,
                                which eventually terminates in the Support of the Interest, and securing the Independance & Sovereignity of
                                the United States; and after having faithfully executed all this, have the Mortification, to meet with the Resentment
                                of Congress, circulated in Hand Bills, and in the New–York public papers, representing their Conduct "In contravening
                                the good Intentions of Congress as being highly unwarrantable, and subversive of the peace & welfare of the
                                United States." Those Resolves serve only to raise the aspiring Hopes and Expectations, and to revive a languishing
                                Flame of a few Tories & Schismatics in this State, who have never been instrumental in promoting the common
                                Cause of America.
                            With Regard to the State of Massachusetts–Bay, they have not as a legislative Body, laid any Claim to
                                the Territory of Vermont, nor have they enacted Laws judicially authoriseing Congress to take Cognizance thereof,
                                agreable to the aforementioned Resolves, a Majority of their legislative Body considering such Intentions to be an
                                Infringement on the Rights of Vermont, and therefore the State of Massachusetts Bay cannot be considered as a party
                                in this Controversy And as to the State of New–Hampshire, although they have judicially authorised Congress to make a
                                final Adjudication, of their late started and very extraordinary claims to the Territory of Vermont, Yet by receiving
                                back to original Proceedings between the two States it appears, that the General Court of New–Hampshire had, previous
                                to laying their said Claim, settled their boundary line with the State of Vermont, and established Connecticut River
                                for the Boundary between the respective Governments, and so far as the Approbation of the Government of New–Hampshire
                                can go, have previously conceded to the Independence of Vermont; the particulars of which are too prolix to be given
                                in this Letter, but are exhibited at large in a pamphlet, entitled “A concise Refutation of the Claims of N.Hampshire
                                & Massachusetts Bay to the Territory of Vermont &c." which is herewith transmitted as a Bar against
                                the right of New Hampshire to a Tryal for any part of Vermont—The Government of New Hampshire ever since the royal
                                Adjudication of the Boundary line, between them & the Government of New–York in 1764, have cast the
                                Inhabitants of the contested Territory out of their protection, and abandoned them to the Tyrany of N.York, and have
                                very lately over the Head of the Settlement aforesaid, laid Claim to the said Territory, and enacted Laws as aforesaid
                                to enable Congress to judicially determine the Merit of said Claim—How glaringly illegal absurd and Inconsistent must
                                their Conduct as a legislative Body appear in this Respect.
                            Such Irregularities among Individuals, arise from the Ill Government of the Humane Passions, but when it
                                takes place in public Bodies it is unpardonable, as its Influence is more extensive & injurious to Society.
                                Hence it appears that (legally speaking) neither of the States of New Hampshire, or Massachusetts Bay, can be with
                                propriety considered as parties in the Controversy, and consequently New York alone, is left a Competitor with
                                Vermont—even admitting that Congress are possessed of sufficient Authority to determine those Disputes agreable to
                                their Resolutions, which by this Government is by no Means admissable.
                            Notwithstanding the Usurpation & Injustice of Neighbouring Governments toward Vermont, and the
                                late Resolutions of Congress, this Government, from a principle of virtue and close Attachment to the Cause of
                                Liberty, as well as a thorough Examination of their own policy, are induced once more to offer Union with the United
                                States of America, of which Congress are the legal Representative Body—Should this be denied, this State will propose
                                the same to the Legislatures of the United States seperately, and take such other Measures as self preservation may
                                justify—In behalf of the Council I am, with the greatest Respect & Esteem, your Excellency’s very Obedt Humbe
                                Servant,
                            Thomas Chittenden
                        
                        
                     Enclosure
                                                
                            

                                
                                Sir
                                State of Vermont. In Council, Bennington Decer 12th 1780.
                            
                            Inclos’d I transmit your Excellency a Copy of my Letter to Congress of the 25th of July last, which
                                together with this, I request may be laid before the Legislature of the State over whom you preside, for their perusal
                                and Consideration, as it is the only Method that Vermont has at present in her power, of soliciting a Union with the
                                United States, to propose it to their several Legislatures seperately—And as I have not receiv’d any Answer from
                                Congress, to my proposals of Union in my said Letter to them, nor to sundry other similar Offers from this Government,
                                with additional proffers to that honorable Body to bear a just proportion of the Expence of the present War with Great
                                Britain, It does not appear that Congress have determined to admit this State into Union.
                            The Arguments and Representation exhibited in my said Letter to Congress, are equally applicable for the
                                Consideration of the several Legislatures of the United States. This being premised, I proceed to propose an Alliance
                                and permanent Confederation between the States of Connecticut & Vermont against the Hostile Attempts of
                                British power on such Conditions as may be agreed upon for the mutual Advantage and Security of the Liberties and
                                Independance of the two States respectively.
                            Similar proposals are made to the Legislature of the State of Rhod Island & providence
                                plantations by this Government, and also a Demand on the Legislatures of the States of New York, New–Hampshire
                                & Massachusetts Bay, to relinquish their Claims of Jurisdiction to Vermont, with proposals to unite with them
                                in a like Union.
                            The Citizens of this State are of Opinion that, it is owing to the undue Influence which those contiguous
                                Claiming States (to this Territory) have in Congress, that Vermont has been hitherto prevented from a Union with the
                                United States.
                            This they consider as the greatest Injustice & Ingratitude, as they have eversince the
                                Commencement of the present War, been a frontier in part to every of them, and in such Circumstances have nothing
                                better to expect from them at the Conclusion of this War, than to be obliged to wage another with them to protect their
                                Liberties against their exhorbitant Claims, or fall a prey to them, notwithstanding such a Series of Sufferings and
                                beneficial Services done to the United States in general, and to them in particular in the Course
                                of this War.
                            And although these Considerations abstracted from all others are sufficiently discouraging, yet
                                additional Evils arise when we consider the force of the Enemy in Canada, the probability of their being reinforced
                                between this and the Conclusion of the next Campaign, together with their Advantage of the Navigation of the Lakes, by
                                which means they can suddenly bring their whole force into this State, which cannot fail to be their Object next
                                Campaign (unless some Measures be immediately adopted to prevent it) as the frontier Settlements of the State of New
                                York are already destroyed.
                            In a Word, their force will be so great that it will be out of the power of this State to form Magazines,
                                and support a Body of Troops sufficient to withstand them, and the Consequences must inevitably be either, that the
                                Inhabitants of this State be sacrificed, or 2ndly they must be obliged to retire into the Interior
                                parts of the United States for Safety, or 3rdly be under the disagreable Necessity of making the best Terms with the
                                British that may be in their power. Nearly the same would be the Condition of either of the United States, seperately
                                considered from their Union (as they would be unable to withstand the British power) which may abundantly serve to
                                evince that, it is out of the power of Vermont to be further servicable to them, unless they are admitted into Union—I
                                have the Honor to be, with Sentiments of Respect & Esteem, your Excellency’s very Obedt Humbe Servant
                            
                                Thomas Chittenden
                            
                        
                        
                    